DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 12/30/2019 and 08/26/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by EICK et al. [US Patent Application Publication 2016/0018544 A1; hereinafter “EICK”].
Regarding claim 1, EICK teaches a sensing signal measuring method, applicable to a sensing system comprising a signal source, a connecting device, a frequency sweep circuit, and a controller (0017, 0018), wherein the method comprises following steps: 
activating the signal source to generate a specific signal (source actuated and measured by receiver – 0018); 
controlling, by the controller, the frequency sweep circuit to switch a frequency band of a frequency sweep signal to at least one first frequency band corresponding to each of a plurality of types of multi-point sensors (swept frequency, series of sweeps – 0019, swept through a desired band of vibration frequencies - 0024); 
receiving, through the connecting device by the controller, a sensor signal of each of the plurality of types of multi-point sensors, wherein the sensor signal is a variation of a measurement signal output by each of the plurality of types of multi-point sensors in response to the specific signal and the frequency sweep signal (seismic data generated by the receiver or receivers – 0024), and the measurement signal is one of an electromagnetic wave signal and a mechanical wave signal (0024-0027); and 
executing, by the controller, an adaptive algorithm on the sensor signal to construct a correspondence (least squares solution - 0044) between an eigenvalue of each of the plurality of types of multi-point sensors (eigenvectors, eigenvalues – 0044) and a location of the at least one first frequency band (calculated at each frequency f – 0044), and recording the correspondence in a database (stored/transmitted - 0024) (memory that stores - 0055).

Regarding claim 2, EICK teaches the step of controlling, by the controller, the frequency sweep circuit to switch the frequency band of the frequency sweep signal to the first frequency band corresponding to each of the plurality of types of multi-point sensors comprises: controlling, by the controller, the frequency sweep circuit to switch the frequency band of the frequency sweep signal so as to enable a frequency range of the variation of the frequency sweep signal and the measurement signal (swept frequency, series of sweeps – 0019, swept through a desired band of vibration frequencies – 0024, 0025) to fall within a frequency range of an analog-to-digital converter configured to capture the sensor signal in the controller (0061).

Regarding claim 4, EICK teaches the step of executing, by the controller, the adaptive algorithm on the sensor signal to construct the correspondence between the eigenvalue of each of the plurality of types of multi-point sensors and the location of the at least one first frequency band comprises: calculating, by the controller, the sensor signal through an equivalent filter corresponding to each of the plurality of types of multi-point sensors to solve an eigenvalue of the equivalent filter of each of the plurality of types of multi-point sensors, and constructing the correspondence according to the location of the eigenvalue in the at least one first frequency band and the corresponding eigenvalue (0042-0044, 0045).

(0055, 0061).

Regarding claim 9, EICK teaches the specific signal comprises white noise, square waves, impulses or a signal of a specific frequency (0020-0021).

Regarding claim 10, EICK teaches the adaptive algorithm comprises a least mean square algorithm, a sign-data least mean square algorithm, a sign-sign least mean square algorithm, a normalized least mean square algorithm, a delayed least mean square algorithm, a recursive least square algorithm, a Levinson-durbin recursion algorithm, or a linear prediction coding algorithm (0044).

Regarding claim 11, EICK teaches a sensing system, comprising: a signal source, configured to generate a specific signal; a connecting device, coupled to a plurality of types of multi-point sensors (0017, 0018); a frequency sweep circuit, configured to generate a frequency sweep signal (0019); and 
a controller, coupled to the connecting device and the frequency sweep circuit, and configured to control the frequency sweep circuit to switch a frequency band of the frequency sweep signal to at least one first frequency band corresponding to each of the plurality of types of multi-point sensors (swept frequency, series of sweeps – 0019, swept through a desired band of vibration frequencies - 0024), and receive a sensor signal of each of the plurality of types of multi-point sensors through the connecting device, wherein the sensor signal is a variation of the frequency sweep (seismic data generated by the receiver or receivers – 0024), the measurement signal is one of an electromagnetic wave signal and a mechanical wave signal (0024-0027), and the controller executes an adaptive algorithm on the sensor signal to construct a correspondence (least squares solution - 0044) between an eigenvalue of each of the plurality of types of multi-point sensors (eigenvectors, eigenvalues – 0044) and a location of the at least one first frequency band (calculated at each frequency f – 0044), and records the correspondence in a database (stored/transmitted - 0024) (memory that stores - 0055).

Regarding claim 12, EICK teaches the controller comprises an analog-to-digital converter (0061), and the controller controls the frequency sweep circuit to switch the frequency band of the frequency sweep signal so as to enable a frequency range of the variation of the frequency sweep signal and the measurement signal to fall within a frequency range of the analog-to-digital converter configured to capture the sensor signal (analog to digital converter - 0061).

Regarding claim 14, EICK teaches the controller calculates the sensor signal through an equivalent filter corresponding to each of the plurality of types of multi-point sensors to solve an eigenvalue of the equivalent filter of each of the plurality of types of multi-point sensors, and constructs the correspondence according to the location of the eigenvalue in the at least one first frequency band and the corresponding eigenvalue (0042-0044, 0045).

Regarding claim 15, EICK teaches the controller comprises a digital signal processor, and executes the adaptive algorithm through the digital signal processor (0055, 0061).

Allowable Subject Matter
Claims 3, 6-8, 13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiu et al. (US Patent Number 7,295,490 B1) discloses a system and method of phase encoding for high fidelity vibratory seismic data based on an analysis of eigenvalue structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862